Citation Nr: 1521556	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  13-25 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to June 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA), in which the RO denied claims for service connection that included a claim for bilateral hearing loss.

In June 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 2010, the RO denied a claim for service connection for bilateral hearing loss. 

2.  The evidence received since the RO's March 2010 decision, which denied a claim for service connection for bilateral hearing loss, which was not previously of record, and which is not cumulative of other evidence of record, does not raise a reasonable possibility of substantiating the claim. 


CONCLUSION OF LAW

New and material evidence has not been received since the RO's March 2010 decision which denied a claim for service connection for bilateral hearing loss; the claims for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material

The Veteran essentially asserts that new and material evidence has been presented to reopen the claim for service connection for bilateral hearing loss.  During his hearing, held in June 2014, the Veteran's representative asserted that the Veteran had hearing loss symptoms within a year of separation from service, and that he did not have exposure to noise following service.  The Veteran testified to the following: during service he worked around several different types of engines for about five years, and as a jet engine mechanic for about two years.  He began having hearing loss symptoms between 1-11/2 years following separation from service.  He did not have any noise exposure following service; he worked as a security officer and manager for hotels.  
  
In March 2010, the RO denied claims for service connection that included bilateral hearing loss.  In March 2011, an untimely statement was received from the Veteran in which he indicated disagreement with the RO's March 2010 rating decision.  In November 2011, the RO notified the Veteran that his March 2011 submission may not be accepted as a notice of disagreement as to the RO's March 2010 decision.  See 38 C.F.R. §§ 20,201, 20.302(a) (2014).  As there was no appeal, the RO's March 2010 decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014). 

In August 2010, the appellant applied to reopen the claim.  In February 2012, the RO denied the claim.  The Veteran has appealed. 

The RO's February 2012 decision is not entirely clear as to whether it determined that new and material evidence had not been submitted, or it denied the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2014). 

A final decision cannot be reopened unless new and material evidence is presented. Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of an appellant's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and "material" as related to an unestablished fact necessary to substantiate the claim.  If the evidence is new and material, the next question is whether the evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, in Shade, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id. 

Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  "Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 CFR 3.309(a)."  VBA's Adjudication Procedure Manual, M21-1MR III.iv.4.B.12.a. 

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2014). 

38 C.F.R § 3.385 does not preclude service connection for a current hearing loss disability where hearing was within normal limits on audiometric testing at separation from service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, when audiometric test results at a veteran's separation from service do not meet the requirements of 38 C.F.R. § 3.385, a veteran may nevertheless establish service connection for current hearing disability by submitting medical evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

The Board notes that service connection is currently in effect for disabilities that include "otitis media to include ear infections."

At the time of the RO's March 2010 decision the evidence included the Veteran's discharges (DD Form 214s), which showed that his military occupation specialties were electrical power production (July 1969 to July 1972), and jet engine mechanic (July 1972 to June 1976).  The Veteran's personnel records indicated that he performed duties maintaining diesel generators, and as a jet engine mechanic.  

The Veteran's service treatment records included an entrance examination report, dated in June 1969, which showed that the Veteran did not have hearing loss, as defined at 38 C.F.R. § 3.385.  There was a notation of a history of "subnormal hearing."  In the associated "report of medical history," the Veteran indicated that he did not have a history of hearing loss.  In September 1969, the Veteran underwent a bilateral osteotomy with wire fixation.  In 1971, he was treated on a number of occasions for otitis media of one or both ears; there were no associated complaints or findings of hearing loss.  A September 1972 report showed that the examiner stated that an audiometric evaluation revealed normal hearing.  Seven audiometric tests, dated between June 1969 (entrance examination report) and March 1976, showed that the Veteran did not have hearing loss, as defined at 38 C.F.R. § 3.385.  These reports indicate that he was exposed to loud noise.  Examination reports, dated in August 1972, and May 1976 (separation), showed that the Veteran did not have hearing loss, as defined at 38 C.F.R. § 3.385.  In associated "report of medical history," the Veteran denied having a history of hearing loss.  

The post-service medical evidence consisted of VA and non-VA reports, dated between 1976 and 2010.  This evidence included a VA progress note, dated in November 2009, which shows that the Veteran was noted to have CHL (chronic hearing loss), left greater than right, with use of a hearing aid on the left side, and a notation that he worked in a noisy environment and wore silicone ear plugs.  

Importantly, in a VA progress note, dated in February 2010, notes that the Veteran worked at an airport for an identified private airline, and that he mostly used hand signals to communicate due to loud noise, and that he wore ear protectors.  The assessments included hearing deficit, left greater than right, with significant exposure to loud noise during service.  

A VA examination report, dated in March 2010, showed that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran's service treatment records were noted to show complaints of a headache and an inability to stand loud noise in 1971, with an impression of bilateral otitis media, and six audiological examinations that were all within normal limits.  His final testing in March 1976 was noted not to show a shift in thresholds from his initial evaluation in June 1969.  The Veteran reported the following: he had exposure to loud noise during service that included duties as an electrical power specialist, operating and maintaining diesel generators, with use of earplugs and earmuffs.  He also had duties as a jet engine mechanic, that were usually not noisy, although at times they did testing and simulations that were excessively noisy, during which time he wore ear protection.  He reported an onset of progression of hearing loss beginning around 1980, or the early 1980s.  Following service, he worked for a diesel generator manufacturer and used hearing protection (1977 to 2001), with some work during that time doing maintenance work, which was not noisy.  He was currently working in the baggage area of an airport.  With regard to recreational exposure, he had owned a motorcycle for four to five years.  

The examiner concluded that the Veteran's hearing loss was not due to exposure to loud noise during service, explaining that his audiograms were within normal limits at discharge, and that there was no significant shift in thresholds from his first audiogram.  In addition, the configuration of hearing loss in the Veteran's current audiogram was not consistent with noise exposure, which typically presented itself more in the high frequencies, as opposed to low frequency loss, which is present in the Veteran's hearing.  Furthermore, the examiner stated that the Veteran had a conductive hearing loss.  

At the time of the RO's March 2010 decision, the Veteran was not shown to have received treatment for complaints of hearing loss, or a diagnosis involving hearing loss, during service.  A total of nine audiometric tests  showed that the Veteran did not have hearing loss, as defined at 38 C.F.R. § 3.385.  In two "reports of medical history," dated in August 1972, and May 1976 (separation), the Veteran denied having a history of hearing loss.  Following service, VA progress notes, dated in 2010, noted that the Veteran worked in a job in which he was exposed to loud noise, had to use hand signals to communicate due to loud noise, and that he wore ear protectors.  The earliest post-service medical evidence of hearing loss was dated no earlier than 2010, which was about 34 years following separation from service.  There was no competent opinion to show that hearing loss in either ear had been caused or aggravated by service.   

The most recent and final denial of this claim was in March 2010.  Therefore, the Board must determine if new and material evidence has been submitted since that time.  See 38 U.S.C.A. § 5108.  When determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received since the RO's March 2010 rating decision consists of VA and non-VA medical reports dated between 2004 and 2010.  This evidence includes VA examination reports, dated in August 2010 (audiometric) and September 2010 (ear).  The August 2010 audiometric examination report shows that the Veteran reported that he has worked at an airport handling baggage for three years, and that he was around airplanes five hours a day, five days a week.  He stated that he wore dual ear protection.  He denied any other occupational noise exposure, and any recreational noise exposure.  He reported receiving a hearing aid for left ear hearing loss in 2004.  The report shows that he has hearing loss, as defined at 38 C.F.R. § 3.385.  The examiner concluded that it is less likely as not that the Veteran's hearing loss was caused by or a result of his military service.  The examiner explained that although the Veteran had a history of ear infections during service, his audiograms and enlistment and discharge were within normal limits with no significant threshold shifts.  In addition, the Veteran reported that his onset of hearing loss was in 1981 and 1982.  

This evidence, which was not of record at the time of the RO's March 2010 decision, is not cumulative, and is "new" within the meaning of 38 C.F.R. § 3.156.  However, the Board finds that this evidence is not material.  At the time of the RO's decision, the Veteran was not shown to have received treatment for complaints of hearing loss, or a diagnosis involving hearing loss.  Nine audiometric tests, to include the Veteran's May 1976 separation examination report, showed that the Veteran did not have hearing loss, as defined at 38 C.F.R. § 3.385.  

The earliest post-service medical evidence of hearing loss was dated no earlier than 2010, which was about 34 years following separation from service, and there was no competent opinion to show that hearing loss in either ear had been caused or aggravated by service.  

The submitted evidence does not remedy the defects of record in March 2010, as it does not include any competent and probative evidence to show that the Veteran's hearing loss, to include a significant threshold shift, was caused by his service.  Shade; see also Anglin v. West, 202 F.3d 1343, 1347 (Fed. Cir. 2000) (stating that Hodge left intact the requirement that the evidence must be relevant to and probative of an issue that was a specified basis for the last final denial).  The new evidence is not material, and does not raise a reasonable possibility of substantiating the claim.  In this regard, the Board has considered that a September 2012 VA examination report for the ears shows that the examiner noted that the Veteran has chronic otitis media, conductive hearing loss, and left eustachian tube dysfunction, and that she concluded that it is at least as likely as not that "these conditions developed during his time in the military service which are documented in the C-file and are persistent."  However, medical evidence should be viewed in its full context, and not characterized solely by the medical professional's choice of words.  Lee v. Brown, 10 Vet. App. 336, 338 (1997).  

In this case, the purpose of the examination was primarily to address the Veteran's ear diseases, as opposed to hearing loss, for which the Veteran was afforded a separate examination.  As previously discussed, there is no evidence of hearing loss during service, to include a significant threshold shift, that is "documented in the C-file," and in fact, hearing loss is first shown many years after service.  Therefore, the examiner's statement does not warrant a reopening of the claim.  Duran v. Brown, 7 Vet. App. 216, 220 (1994) (Justus v. Principi, 3 Vet. App. 510 (1992) does not require the Secretary [of the VA] to consider the patently incredible to be credible).  Finally, to the extent that the Veteran has asserted that he has a jaw disability due to his service that may have caused or aggravated hearing loss, there is no competent opinion of record in support of this assertion.  The Board has denied his claim for service connection for a jaw disability, to include dental trauma, in Part II, supra.  Therefore a jaw disability, to include dental trauma, may not serve as a predicate service-connected disability upon which to base his claim, and this claim based on "secondary" service connection fails as a matter of law.  See 38 C.F.R. § 3.310; Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the claim is not reopened.

In any event, even if the Board reopen the claim, it is important for the Veteran to understand that there is significant evidence against this claim, including the Veteran's post-work history which the VA cannot ignore.  If the Board reopened the claim, the claim would be denied based on highly probative evidence in this case against this claim. 

II.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in January and August of 2010, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

To the extent that the VCAA notices did not discuss the criteria for reopening a service connection claim, see Kent v. Nicholson, 20 Vet. App. 1 (2006), the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Here, neither the appellant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board further finds that any notice error did not affect the essential fairness of the adjudication, as VA has obtained all relevant evidence, and as the appellant has been provided a meaningful opportunity to participate effectively in the processing of his claim.  The February 2012 RO rating decision specifically stated that the claim had previously been denied in March 2010, and that no response had been received to an August 2010 duty-to-assist (VCAA) letter requesting evidence of treatment for bilateral hearing loss between separation from service and the present.  In June 2014, the Veteran was afforded a hearing, and was again given the opportunity to submit additional argument and evidence.  After issuing the August 2010 VCAA letter discussed above, the RO reconsidered the appellant's claim in a May 2013 Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (holding that VA cured any failure to afford statutory notice to claimant by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).  Given the foregoing, any defect in the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Furthermore, as discussed below, it appears that VA has obtained all relevant evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  

Discussion of the Veteran's June 2014 personal hearing is necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for hearing loss, and a jaw disability, to include dental trauma, were identified as the issues on appeal at the hearing.  Information was elicited from the Veteran concerning the nature, onset, and etiology of these disabilities.   Sources of treatment evidence were identified during this process.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  As such, the Board finds that, consistent with Bryant, the Decision Review Officer complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

New and material evidence not having been submitted, the claim for service connection for bilateral hearing loss is not reopened.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


